Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a control device for a machine tool comprising an oscillation command generation unit that generates an oscillation command so that a non-oscillating cutting portion of a present cutting-in operation includes a portion 24 at which oscillating cutting was performed in a previous cutting-in operation, or so that an oscillating cutting portion of the present cutting-in operation includes a portion at which non-oscillating cutting was performed in the previous cutting-in operation.
II. Claims 7-8, drawn to a control device for a machine tool comprising an oscillation operation execution determination unit that determines to intermittently execute cutting-in by an oscillating operation, and thereafter to execute cutting-in by a non-oscillating operation in a next pass.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require claim 1 does not require the oscillating operation execution determination unit to determine to intermittently execute cutting-in by an oscillating operation, and thereafter to execute cutting-in by a non-oscillating operation in a next pass, as required by claim 7.  The subcombination has separate utility such as by itself, as evidenced by its separate claiming, i.e., in a system that does not require an oscillation command generation unit that generates an oscillation command so that a non-oscillating cutting portion of a present cutting-in operation includes a portion 24 at which oscillating cutting was performed in a previous cutting-in operation, or so that an oscillating cutting portion of the present cutting-in operation includes a portion at which non-oscillating cutting was performed in the previous cutting-in operation, as recited in claim 1.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have two-way distinctness and thus would require separate and distinct search strategies that would result in a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
09/14/21